Citation Nr: 1815818	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO. 15-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage in left groin with numbness of left thigh due to colon surgery. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1948 to October 1951.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the VA form 9/Substantive Appeal received in April 2015, the Veteran requested a videoconference hearing. A videoconference hearing was scheduled for February 8, 2018. However, in correspondence received in January 2018, the Veteran's representative notified VA of the Veteran's intent to withdraw his hearing request and requested that the Board proceed with issuing a decision based on the evidence of record. The Veteran's hearing request has been withdrawn. 38 C.F.R. § 20.702 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

In the January 2018 appellate brief, the Veteran's representative stated that the agency of original jurisdiction (AOJ) "would do well to invite the Veteran's claim for pension benefits." Effective March 24, 2015, VA adopted a standardized claims system. 38 C.F.R. § 3.155. The Board construes the representative's statement as an indication of a desire to file benefits that does not meet the requirements of a complete claim. The Board suggests that the AOJ provide the Veteran and his representative with a copy of the claim application form.


FINDINGS OF FACT

1. The Veteran's left femoral nerve damage was most likely related to the Veteran's hypotension, retroperitoneal bleeding, or nerve impingement caused by severe lumbar disc disease, and is unrelated to the Veteran's March 30, 2011 laparotomy and right hemicolectomy performed by VA personnel at a VA facility. 

2. The Veteran's only service-connected disability is a hypertrophied fat pad in the left knee, rated noncompensably disabling since April 1952.

3. The Veteran's noncompensable service-connected hypertrophied fat pad in the left knee does not meet the regulatory criteria for schedular TDIU consideration. There is no evidence of record to suggest that the Veteran is unable to secure and follow substantially gainful employment due solely to this service-connected disability.

4. The Veteran is neither in need of regular aid and attendance of another person nor permanently bedridden due solely to his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C. § 1151 for nerve damage in left groin with numbness of left thigh due to colon surgery have not been met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.341, 4.16 (2017).

3. The criteria for SMC for aid and attendance and/or being permanently bedridden have not been met. 38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veteran has argued that he is entitled to a VA examination or survey of daily living to determine whether the Veteran is in need of regular aid and attendance of another person or should be deemed housebound. The Board finds that an examination or survey is not warranted. First, the record already contains a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that was conducted during the appeal period and the Veteran has not raised any objection to this examination. Neither the Veteran nor his representative have articulated why an additional examination or survey is necessary or warranted in this case; they have simply made the request without an underlying justification. Second, the Veteran is service-connected for only one disability - left knee hypertrophied fat pad-and there is no indication in the record to suggest that this disability alone results in impairment sufficient for regular aid or attendance or housebound status. See infra. In light of the above, the Board does not find the VA's duty to assist with an examination is triggered in the Veteran's SMC claim.

II. Compensation Claim under 38 U.S.C. § 1151.

The Veteran contends that his March 2011 colon surgery at the VA Medical Center in Portland, Oregon resulted in nerve damage in the left groin with numbness of the left thigh. See January 2018 appellate brief. 

Under 38 U.S.C. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either 

A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

      B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

38 U.S.C. § 1151 (2012). On March 30, 2011, the Veteran presented to the emergency room at the VA Medical Center in Portland, Oregon with severe, worsening abdominal pain. On exam, his abdomen was found to be firm and tender to palpation in the right lower quadrant with guarding. CT studies showed signs concerning ischemic bowel. The Veteran was taken to the operating room for an exploratory laparotomy. During surgery, the Veteran was found to have a necrotic right colon, calcified superior mesenteric artery, and a healthy appearing small bowel. The surgeon proceeded with a right hemicolectomy. Post-surgery, the Veteran exhibited mental status changes, oliguria, vomiting, and diarrhea. He remained under hospitalization until April 23, 2011 when he was discharged. Surgical notes were silent for any issues related to the Veteran's left femoral nerve.

April 8, 2011 physical therapy notes noted pain in the posterior hip joint region, but were silent for left thigh nerve pain. At a follow-up appointment on April 18, the Veteran complained of left thigh pain. In a May 4, 2011 general surgery post-operative follow-up, the Veteran was assessed with a questionable bruised nerve in the left groin due to numbness in the left upper thigh, which was improving. The physician speculated that this possible nerve bruise may take up to one year to heal. 

A magnetic resonance image of the lumbar spine obtained on May 28, 2011 showed bilateral moderate to severe neuroforaminal narrowing at all levels between L2 and S1. The Veteran had large T2 hyperintense collections within the retroperitoneum likely representing evolving retroperitoneal hematomas. Neurological electromyogram studies were abnormal and showed electrophysiological evidence of severe length-dependent axonal polyneuropathy in the left femoral nerve. 

The relevant medical records were provided to a VA examiner in March 2014, for a medical opinion on whether the Veteran's femoral left nerve damage was the result of the March 30, 2011 emergency exploratory laparotomy and right hemicolectomy performed by VA physicians. The VA examiner provided a summary of the Veteran's post-surgical care, noting that the Veteran attended physical therapy on April 8, 2011 in an ambulatory condition with normal sensation and strength in the left leg (except for left foot dorsiflexion for which he had been using a left foot splint for approximately 5 years due to diabetic neuropathy). He further summarized that sometime between April 8, 2011 and April 10, 2011, the Veteran lost the ability to ambulate. The VA examiner noted that the Veteran had undergone transfusions for retroperitoneal bleeding and experienced confusion during this time frame.

The VA examiner ultimately concluded that the Veteran's left femoral nerve damage was unrelated to the surgery performed by VA physicians on March 30, 2011. The VA examiner opined with the following:
	
There is no evidence that the left femoral nerve damage existed prior to 4/10/11, eleven days after surgery. Carelessness during surgery from malpositioning during anesthesia, inadvertent cautery or laceration of a nerve or pressure from retractor misplaced could not have been the cause of delayed nerve damage eleven days later. It is most likely that the nerve damage was related to hypotension or the retroperitoneal bleeding or nerve impingement related to the Veteran's pre-existing severe lumbar disc disease which occurred between 4/8/11 and 4/10/11. Appropriate care was given to manage the Veteran's blood pressure, anticoagulation status, and to prevent falls or other damage to his lumbar spine. There is no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel and no evidence of failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability which allowed the disease or disability to continue to progress.

As the only competent medical opinion of record addressing the Veteran's claims of a causal relationship between the development of his left femoral nerve damage and his March 30, 2011 surgery at the VA Medical Center in Portland, Oregon, the Board affords this evidence significant probative value.

To the extent that the Veteran's treating VA neurology notes describe "post-op L femoral nerve symptoms limiting his ability to walk" in the chief complaint/follow-up section of the medical records, these notations appear to be a mere recitation of the Veteran's subjective beliefs, not an independent medical determination. A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Thus, the Board affords these notations no evidentiary weight in this determination. 

In adjudicating this claim, the Board has given consideration to a March 2013 lay statement submitted by the Veteran. In this statement, the Veteran explained that post-surgery he was required to move into a larger apartment with better accommodations and that his activity level had decreased. He noted that his VA physicians believed his nerve damage would dissipate after one year, but he continued to experience numbness and decreased mobility, almost two years later. The Board finds this lay evidence to be both sincere and credible, however it provides no competent or relevant information attributing the Veteran's left femoral nerve damage to the March 2011 surgery, or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA physicians who conducted the surgery. Consequently, this lay statement is afforded no probative value in this determination. 

In order for the Veteran to be eligible for compensation under 38 U.S.C. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C. § 1151. If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran, the claim for compensation under 38 U.S.C. § 1151 must be denied. 

The competent medical evidence does not show a nexus between VA treatment and additional disability. In the absence of competent medical evidence substantiating the Veteran's claim; it must be denied.

III. TDIU Claim

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU. If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017).

Here, the Veteran has only one service-connected disability-hypertrophied fat pad in the left knee, with a noncompensable rating. Thus, for the entire appeal period, the Veteran has not satisfied the minimum percentage rating requirement of 38 C.F.R. § 4.16(a) for schedular TDIU consideration. 

In the January 2018 appellate brief, the Veteran's representative requested the Board to consider an extraschedular rating pursuant to 38 C.F.R. §3.321(b)(1). The representative appears to have confused extraschedular ratings regulations with extraschedular TDIU regulations. The former is not applicable here, as there is no underlying increased rating claim before the Board. Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and an extraschedular TDIU under 38 C.F.R. § 4.16(b) are based on different factors. An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities. In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.

The Board has considered whether referral for consideration of extraschedular TDIU is required. However, the evidence does not establish the Veteran was otherwise unable to secure and follow a substantially gainful occupation by reason of his service-connected disability during the appeal period.

In the VA Form 21-8940, the Veteran did not specifically identify his service-connected hypertrophied fat pad in the left knee as the sole contributor to his claimed inability to secure and follow substantially gainful employment. Although he was last employed in 2004, he indicated that he did not leave his last job because of disability. VA treatment records show his occupational status as "retired." Nevertheless, it is clear from the Veteran's VA treatment records that he lacks the mobility and cognitive/neurological functioning necessary to secure and follow gainful employment. Unfortunately, these deficits are primarily the result of ailments and diseases for which the Veteran has not been awarded entitlement to service connection. Functional limitations caused by non service-connected disabilities cannot be considered in adjudicating a claim for a TDIU.

The Veteran has been diagnosed with non-service connected Parkinson's disease, lumbar degenerative disc disease, obstructive sleep apnea, type II diabetes mellitus with associated diabetic neuropathy, hypertension, history of coronary artery disease with coronary artery bypass graft, hyperlipidemia/obesity, and chronic kidney disease. VA treatment records document that the Veteran's Parkinson's disease results in short-term memory loss, word-finding difficulty, mild to moderate continuous rest tremor in the right upper extremity, mild to moderate bradykinesia with finger tap, fist open/closed and foot tap, as well as worsening gait and balance, among other disabilities. See e.g., September 2013 VA physical therapy and neurology records. The Veteran has difficulty getting up from a seated position, his motor control is delayed, and experiences sensory loss in his fingertips limiting dexterity and fine manipulation necessary to flip newspaper pages or button buttons. See e.g., January 2013 VA neurology notes.

The record contains no evidence suggesting, yet alone proving, that the Veteran is precluded from securing and following substantially gainful employment due solely to his service-connected hypertrophied fat pad in the left knee. Given the above, a referral for extraschedular TDIU is not warranted in this case and entitlement to a schedular TDIU is denied. 

IV. SMC Claim

The Veteran seeks entitlement to SMC based on the need of aid and attendance of another. SMC is payable under 38 U.S.C § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).

In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability or disabilities that has or have resulted in the need for regular aid and attendance. 38 U.S.C. § 1114(l); Prejean v. West, 13 Vet. App. 444 (2000). The record does not indicate that the Veteran's service-connected hypertrophied fat pad in the left knee alone causes him to require regular aid and attendance from another.

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. It is not required that all of the disabling conditions enumerated 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

Despite his ailments, the Veteran maintains the ability to bathe and dress/undress himself, although it takes a while due to his non-service-connected Parkinson's disease. See e.g., October 2012 Katz Index of Activities of Daily Living; May 2013 VA neurology notes; April 2013 VA aid and assistance exam. He is capable of putting on his own shoes with Velcro closures. See April 2013 VA aid and assistance exam. The Veteran does not have a frequent need for adjustment of any special prosthetics or orthopedic appliances. The Veteran uses a four point walker, electric scooter, and cane for differing needs, but he is able to maintain these devices on his own. The Veteran remains capable of feeding himself, but has difficulty doing so due to his non-service-connected Parkinson's disease. See e.g., October Katz Index of Activities of Daily Living; April 2013 VA aid and assistance exam. Regarding the wants of nature, the Veteran has occasionally reported urinary incontinence, but is able to use the toilet on his own. See e.g., October 2012 incontinence screening; October 2012, September 2011 Katz Index of Activities of Daily Living. This incontinence is unrelated to his service-connected left knee disability. While there is evidence the Veteran may have impaired short-term memory, there is no evidence that he has a mental incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. Further, this cognitive impairment is unrelated to his service-connected left knee disability. 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden: will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice." 38 C.F.R. § 3.352(a) (2017). The evidence shows the Veteran is not bedridden. See e.g., January 2014 VA primary care record ("Is the Veteran bed-confined...? NO").

The Board recognizes that the Veteran's advanced Parkinson's disease, diabetes mellitus, neuropathy, chronic kidney disease, and osteoarthritis, among other ailments, contribute to the Veteran's established difficulties with activities of daily living; however these conditions are not service-connected and cannot be considered in adjudicating his claim for an award of SMC benefits. Here, the central inquiry is whether the Veteran's service-connected disability, alone, is of sufficient severity to render the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance of another person. There simply is no competent evidence of record establishing that the Veteran requires aid and assistance of another or is permanently bedridden solely as a result of his service-connected hypertrophied fat pad in the left knee. The Veteran's appeal is denied. 

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the Veteran's circumstances; however, the Board must apply the law as it exists. See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant). The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage in left groin with numbness of left thigh due to colon surgery is denied. 

Entitlement to a TDIU is denied. 

Entitlement to SMC based on aid and attendance/permanently bedridden status is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


